Title: Alexander Garrett to Thomas Jefferson, 10 May 1817
From: Garrett, Alexander
To: Jefferson, Thomas


          
            Alex: Garrett to Mr Jefferson
            10th May. 17.
          
          A.G. had an interview with Mr Perry on yesterday in which Mr P. disclaimed all intentions of insisting upon any conditions being annexed to his conveyance of the land to the Central College, Mr P. is to meet AG. in town to day, A.G. now hopes that the deed: as drawn will be signed by Mr P. if not to day at some short period hereafter, in the mean time AG. thinks a silence and apparent indifference on his part best calculated to ensure his success—   Alex Garrett presents Mr Jefferson with a couple of shad which he hopes Mr J will find good.   A.G. was with Mr Divers yesterday. he is better than he was a few days ago tho yet much indisposed.
        